Citation Nr: 1401046	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-50 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right hand disability, to include as secondary to service connected diabetes mellitus, type II.

5.  Entitlement to service connection for a left hand disability, to include as secondary to service connected diabetes mellitus, type II.

6.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965 with service in the Republic of Vietnam from September 1964 to September 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which continued 20 percent evaluations for peripheral neuropathies of the right and left lower extremities and denied service connection for arthritis of the A-C joint with disc narrowing and carpal tunnel syndrome (CTS) of the bilateral hands; and a March 2010 rating decision from the VA RO in Detroit, Michigan, which declined to reopen the Veteran's previously denied claim for service connection for a mid-back condition, lumbosacral strain with a history of discogenic disease.  The Veteran's case is currently under the jurisdiction of the VA RO in Detroit, Michigan.


In May 2012, the Veteran presented sworn testimony during a Travel Board hearing in Detroit, Michigan, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In October 2012, the Board remanded the petition to reopen the claim for service connection for a lumbar spine disorder and the claims for service connection for the right shoulder, cervical spine, and bilateral hands, and increased ratings for the bilateral legs to the Appeals Management Center (AMC).  The case has been returned to the Board for further adjudicative action.

In order to establish jurisdiction over the issue of entitlement to service connection for a lumbar spine disorder, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has not been received to reopen the claim of entitlement to service connection for a lumbar spine disorder.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 2007, the Detroit RO declined to reopen the Veteran's previously denied claim for service connection for a mid-back condition, lumbosacral strain with a history of discogenic disease, on the basis that he had not submitted new and material evidence that he suffered a chronic low back disability in service or otherwise relating his current lumbar spine disability to his active service.

2.  Evidence received since the January 2007 rating decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for lumbar spine disability.



3.  The preponderance of the evidence fails to establish that Veteran's current right shoulder disability is the result of a disease or injury during his active duty service, and arthritis may not be presumed to be.

4.  The preponderance of the evidence fails to establish that Veteran's current cervical spine disability is the result of a disease or injury during his active duty service, and arthritis may not be presumed to be.

5.  A right hand disability was not shown in service; and, the preponderance of the evidence fails to establish that Veteran's current right hand disability is the result of a disease or injury during his active duty service or a service-connected disability.

6.  A left hand disability was not shown in service; and, the preponderance of the evidence fails to establish that Veteran's current left hand disability is the result of a disease or injury during his active duty service or a service-connected disability.

7.  Prior to November 5, 2012, the Veteran's service-connected peripheral neuropathy of the right lower extremity was manifested by no more than moderate symptoms, including numbness and pain.

8.  As of November 5, 2012, the Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by no more than moderately severe symptoms, including numbness, pain, and decreased deep tendon reflexes.

9.  The Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by no more than moderate symptoms, including numbness and pain.





CONCLUSIONS OF LAW

1.  The January 2007 rating decision declining to reopen the previously denied claim for service connection for a mid-back condition, lumbosacral strain with a history of discogenic disease, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability has not been submitted; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  A right shoulder disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(3), 3.309(a) (2013).

4.  A cervical spine disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(3), 3.309(a) (2013).

5.  A right hand disability, to include carpal tunnel syndrome and/or peripheral neuropathy, was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

6.  A left hand disability, to include carpal tunnel syndrome and/or peripheral neuropathy, was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

7.  Prior to November 5, 2012, the criteria for a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8620 (2013).

8.  From November 5, 2012 to the present, the criteria for the assignment of an disability rating of 40 percent, but no higher, for service-connected peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8620 (2013).

9.  The criteria for a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8620 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ) AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial(s).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March 2008 and January 2010 which provided all required notice elements, including information regarding disability ratings and effective dates, the elements of new and material evidence, and the reasons for the prior denial of service connection for the low back.  These letters accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO in July 2008 and March 2010.  Additionally, an October 2012 letter from the AMC informed the Veteran of what was required to establish a claim for service connection on a secondary basis for his bilateral hand claims.  Although this letter was not sent prior to initial adjudication of the Veteran's bilateral hands claims, this was not prejudicial to him.  After he was provided the adequate notice in October 2012, he was given at least 30 days to respond with additional argument and evidence.  These claims were subsequently readjudicated and a supplemental statement of the case was provided to the Veteran in February 2013.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Nothing more was required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, VA examination reports, and Social Security Administration (SSA) records are in the file.  Private treatment records have been obtained to the extent possible.  

With regard to the Veteran's petition to reopen his low back claim, the Board notes that, in an attempt to reopen a previously denied claim for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2013).  The Veteran was not afforded an examination in association with his current petition to reopen.  As discussed below, the Board has concluded that new and material evidence has not been submitted on the claim.  Accordingly, there is no duty to provide an examination and no error exists.  Id.

With respect to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran underwent VA examinations to evaluate his service-connected peripheral neuropathies and to determine the nature and etiology of his bilateral hand disabilities in April 2008 and November 2012.  He was also afforded a VA examination to determine the nature and etiology of his right shoulder and cervical spine disabilities in November 2012.  The reports from those examinations have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  The examinations are thereby adequate for to decide the service connection and increased rating claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected lower extremity peripheral neuropathies since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that an increased rating claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary for the Veteran's lower extremity neuropathies at this time.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his contentions regarding what new evidence he had identified for his low back claim, the nature and etiology of his claimed low back, right shoulder, cervical spine, and bilateral hand disabilities, and the current severity of his bilateral lower extremity peripheral neuropathies.  Notably, this hearing testimony, in part, triggered the Board's decision to remand these claims for further evidentiary development, including obtaining the Veteran's SSA records and affording him VA examinations.  

As noted above, the Veteran's claims were remanded in October 2012 for further evidentiary development, including obtaining the Veteran's SSA records and updated VA treatment records, affording the Veteran an opportunity to submit additional evidence and/or argument on the issue of secondary service connection for the bilateral hands, and providing the Veteran with VA examinations for his lower extremity peripheral neuropathies, right shoulder, and cervical spine.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained the Veteran's SSA and updated VA treatment records and provided the Veteran with notice and an opportunity to submit additional evidence and/or argument on his secondary service connection claims in an October 2012 letter.  Additionally, he was provided VA examinations for his peripheral nerves, right shoulder, and cervical spine in November 2012.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. New and Material Evidence

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran contends that his current low back disability is the result of a fall from a pole while on active duty.  He previously sought service connection for a back disorder several times.  He filed his original claim of entitlement to service connection in May 1984.  A November 1984 rating decision denied the Veteran's claim on the basis that the evidence did not establish that he had experienced a chronic low back disability in service or that any current back disorder was etiologically related to his active service.  He appealed the RO's denial to the Board.  The Board upheld RO's denial in an October 1985 decision, finding no evidence of a chronic in-service back injury, only an acute and transitory back injury with no residuals shown at discharge, and no evidence of a medical nexus between the Veteran's military service and his current back disorder.  The Veteran did not appeal the Board's October 1985 decision.  

The Veteran sought to reopen his claim for service connection in April 1987, April 2004, and May 2006.  A January 1989 Board decision and October 2004, May 2005, and January 2007 rating decisions from the Detroit and St. Petersburg, Florida ROs declined to reopen the Veteran's previously denied claim, each finding essentially that the Veteran had not submitted new and material evidence showing a chronic back disability in service or linking his current back disability to his military service.  The January 2007 rating decision from the Detroit RO s the last final denial of this claim.

The previous denial of reopening the claim for service connection was premised on findings that the Veteran had not submitted new and material evidence of a chronic in-service back injury or competent medical evidence of a nexus between the his military service and his current back disorder.  As such, for evidence to be new and material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran was treated in service for a chronic back injury, had a diagnosis of arthritis of the spine within a year of discharge, has a back disability that was incurred in or aggravated by service, or has had continuous symptoms of back pain since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's contentions of a back injury in service and continuous back pain since service were of record at the time of the prior denial.  Accordingly, new and material evidence must consist of more than additional assertions of the same by the Veteran.

Evidence submitted subsequent to the January 2007 rating decision includes updated VA treatment records, SSA records, VA examination reports, and additional statements and hearing testimony from the Veteran.  The SSA and treatment records indicate that the Veteran has been treated for and diagnosed with a low back disorder and that he continues to inconsistently report that his back problems began in service.  Lay evidence from the Veteran reiterates his contentions that he fell in service, he has experienced low back pain, at least off and on since then, and his low back disability is related to his in-service fall.

Significantly, the medical and lay evidence submitted since the January 2007 rating decision declining to reopen the previously denied claim for service connection for a low back disability does not include any evidence of treatment for a chronic low back disability in service.  Rather the evidence only cites the in-service fall and injury already considered in the original October 1985 Board denial of service connection.  The Veteran's repeated contentions of such an in-service injury and back pain since that time are merely redundant of lay evidence he submitted at the time of the prior denials and do not constitute new evidence.  Bostain v. West, 11 Vet. App. 124   (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Board and RO previously reviewed and considered the Veteran's contentions that he was treated in service for a chronic low back disability and that he has experienced low back pain since then.  

Similarly, to the extent that the Veteran argues that the newly associated treatment records reporting his contentions of a back injury in service are new and material evidence, the Board notes that these are merely reporting his already considered lay contentions.  None of the treatment records reference service treatment records showing in-service treatment or reports other than those already considered in the previous denials.  Thus, while these records are new in the sense that these records were generated and dated after the most recent final denial in January 2007, the information contained in those records is neither new nor material.  They simply reiterate evidence (the Veteran's reported history) that was already of record.  Indeed, even if the evidence was considered new, it would not be material because the evidence does not contain any new lay or medical evidence of a diagnosis of a back disability in service, a medical nexus relating the Veteran's current back disability to service, or evidence reflecting continuity of back symptoms from the time of service, other than based on the Veteran's own reports which were previously considered by the Board.  

As stated above, in order to reopen the previously denied claim for service connection for a lumbar spine disability, the Veteran must submit evidence that shows that his current back disability was incurred in or aggravated by service.  The evidence he has submitted fails to establish such a medical nexus or in-service incurrence of a chronic low back disability.  Accordingly, the Board finds that the evidence received since the January 2007 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim for service connection for lumbar spine disability is denied.

B. Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases (including arthritis) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Right Shoulder and Cervical Spine

A review of the medical evidence reflects that the Veteran has been diagnosed with degenerative joint disease of the right shoulder and degenerative disc disease of the cervical spine.  See VA examination report, November 2012.  The first element of Shedden/Caluza is met for both claims.

Next, a review of the service treatment records indicated that the Veteran was seen for an abrasion to the right arm in October 1963 and a right thoracic muscle spasm in June 1964.  Additionally, a May 1963 service treatment record indicates that he fell off a pole.  While the May 1963 record does not specifically note a right shoulder or neck injury, the Veteran claims that he first injured his right shoulder and neck at this time.  As a fall from a pole is consistent with multiple injuries, including right shoulder and neck injuries, the Board finds that this is credible.  As such, the second element of Shedden/Caluza is also met for both claims.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service fall and his current right shoulder and neck disabilities.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his right shoulder disability in November 2012.  At that time, he reported receiving injections to his right shoulder a few months after service, but did not clearly state that he has experienced constant right shoulder symptoms since that time or between service and the alleged injections a couple months after separation.  The examiner reviewed the record and noted a treatment record noting the Veteran's report of a history of right shoulder problems after changing a tire in 1982.  In light of the lack of evidence of continuous right shoulder symptoms between the alleged injections a couple months after service and the reported 1982 complaints, the examiner was unable to link the Veteran's current right shoulder disability to his military service.  Further, the examiner noted that the Veteran's minimal arthritis was consistent with his age.  The examiner concluded that it was not as likely as not that the Veteran's right shoulder disability was related to his service, but it was more likely due to his 1982 injury and the normal aging process. 

The November 2012 VA examiner also addressed the Veteran's cervical spine disability.  At the time of the examination, the Veteran reported a 1984 work-related low back injury and neck stiffness on physical examination in 2006.  He also reported that he has received disability benefits from SSA since 1991 for chronic low back and cervical pain.  The examiner noted that there was no evidence of a specific neck injury in service or of chronic neck pain since service.  She further indicated that the degenerative changes noted on the Veteran's 2006 cervical spine x-ray were a normal variant of the aging process and that the acute inflammation seen would not have been caused by an injury 43 years earlier.  Accordingly, she was similarly unable to provide a positive nexus opinion linking the Veteran's military service and his current cervical spine disability.

In addition to the VA examination, the medical evidence includes VA and private treatment records.  None of these records provide a positive nexus opinion for the Veteran's right shoulder or neck disabilities or contradict the examiner's conclusions that the Veteran's right shoulder and neck disabilities were not related to service.  The Board does, however, note that the treatment records note multiple post-service work-related incidents, including in October 1990 prior to his 1991 disability retirement.

The only other evidence that purports to link the Veteran's current right shoulder and neck arthritis to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic and neurological medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, right shoulder and neck pain), he is not able to provide competent evidence as to the etiology of his right shoulder or cervical spine disabilities.  Providing such an opinion requires medical expertise in the cause and symptoms of right shoulder degenerative joint disease and cervical spine degenerative disc disease in the context of post-service injuries and the normal aging process.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  As noted above, the Veteran is competent to report symptoms such as right shoulder and neck pain since service.  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment and prevention purposes in the 1980s and 1990s treatment records than it does on his recent statements to VA in connection with his claims for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Although the Veteran now asserts that his right shoulder and neck pain began during or immediately after service, this is outweighed by the 1982 report of a 3 month history of right shoulder pain, following a specific incident, and the lack of complaints of neck pain when seeking orthopedic treatment for his back.  Surely if the Veteran had been experiencing right shoulder and neck pain for decades that he could attribute to a specific in-service incident, he would have reported it when seeking treatment for the right shoulder and back.  As such, the Board finds the Veteran's current reports of continuous right shoulder and neck symptoms since service lack credibility and the nexus element of Shedden/Caluza may not be met via continuity of symptomatology for either claim.  

The claims of entitlement to service connection for a right shoulder disability and a cervical spine disability must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Bilateral Hands

A review of the medical evidence reflects that the Veteran has been diagnosed with CTS of the bilateral hands.  The first elements of Shedden/Caluza and Wallin are met for both hands.

Next, a review of the service treatment records is negative for any complaints or treatment relating to either hand.  Moreover, the Veteran does not claim that he injured either hand in service.  As such, the second element of Shedden/Caluza is not met.  As there is no evidence of an in-service right or left hand injury, the requirements for direct service connection are not met and any discussion of a medical nexus between the Veteran's current bilateral hand disabilities and his military service is irrelevant.

Although direct service connection has not been established, the Board notes that the Veteran has not claimed that his bilateral hand disabilities are directly related to his military service.  Rather, he claims that his bilateral hand disabilities are secondary to his service-connected diabetes mellitus, type II (DM).  As he is service connected for DM, the second element of Wallin has been met. 

Although a service-connected disability and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's service-connected DM and his current bilateral CTS.  See Wallin, supra.

The Veteran was first examined to determine the etiology of his bilateral CTS in April 2008.  At that time, he reported having been diagnosed with CTS and neuropathy in both hands.  The examiner reviewed August 2007 electrodiagnostic testing results, showing moderate right CTS, mild left CTS, and no electrodiagnostic evidence of ulnar neuropathy or cervical radiculopathy on either side.  She diagnosed the Veteran with right and left hand CTS and concluded that his bilateral hand disabilities were not aggravated by his service-connected DM because his DM had been under control with normal HA1c levels since 2004.  She further opined that the Veteran's CTS may be related to his work in welding and construction.

The Veteran was more recently examined for his bilateral hands in November 2012.  The November 2012 VA examiner confirmed that the Veteran still did not have any upper extremity diabetic peripheral neuropathy.  Electrodiagnostic testing showed moderate right CTS and normal values of sensory nerves for the upper extremities based on the Veteran's age.  Like the April 2008 VA examiner, the November 2012 examiner concluded that the Veteran's CTS, at least in the right hand, was not due to his DM, but rather due to his repetitive use of the right hand as a machinist and welder.

In addition to the VA examinations, the medical evidence includes VA and private treatment records.  These records do not provide an opinion on the etiology of the Veteran's bilateral CTS, but are consistent with the VA examiners' conclusions, including that the Veteran does not have diabetic neuropathy of the upper extremities.  

The only other evidence that purports to link the Veteran's current bilateral CTS to his service-connected DM consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of neurological and endocrine medicine.  See Kahana, supra.  While the Veteran can describe what he experiences (in this case, numbness in his hands), he is not able to provide competent evidence as to the etiology of his CTS diagnoses.  Providing such an opinion requires medical expertise in the cause and symptoms of CTS and other nerve-related disorders, particularly in the context of DM and an occupational history of welding and construction.  The Veteran and his representative have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).

Thus, the claims of entitlement to service connection for a right hand disability and a left hand disability must also be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.

C. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected peripheral neuropathies of the bilateral extremities are each currently evaluated as 20 percent disabling under Diagnostic Code 8620.  He seeks higher ratings.

Under Diagnostic Code 8620, a 20 percent evaluation is assigned for neuritis with moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for neuritis with moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is assigned for neuritis with severe incomplete paralysis of the sciatic nerve and marked muscle atrophy.  An 80 percent evaluation is assigned for neuritis with complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2013).  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2013).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

In order for the Veteran's right or left lower extremity neuropathy to warrant an increased rating, it must meet the criteria of at least a 40 percent rating.  Specifically, he must experience moderately severe incomplete paralysis of the sciatic nerve and the involvement may not be wholly sensory.  As discussed below, for the period prior to November 5, 2012, the evidence fails to establish that either of his lower extremity neuropathies is more than moderate or is manifested by more than sensory complaints; but since November 5, 2012, for the right lower extremity only, the next higher rating of 40 percent is warranted for manifestations approximating moderately severe symptoms. 

The Veteran first underwent a VA examination in conjunction with his current peripheral nerve claims in April 2008.  At that time, he complained of numbness and tingling in his feet.  The examiner observed that his lower extremities were warm to the touch with present pulses and his feet were sensitive to light touch, vibration, and monofilament.  She noted that 2006 electrodiagnostic testing showed a sensory neuropathy and diagnosed the Veteran with peripheral neuropathy of the lower extremities, related to his history of DM.

The Veteran more recently underwent a VA examination for his peripheral nerves in November 2012.  At that time, he complained of mild constant pain and moderate parasthesias and/or dysthesias in the bilateral lower extremities, mild numbness in the right lower extremity, and no numbness in the left lower extremity.  Neurological examination showed 4/5 strength on bilateral knee flexion, decreased (1+) bilateral ankle deep tendon reflexes, absent light touch/monofilament sensation for the right knee/thigh, ankle/lower leg, and foot/toes, and absent vibration sensation for the right lower extremity.  All other neurological testing was normal for the lower extremities.  The Veteran had muscle atrophy in the right calf, which measured 3cm smaller than his non-atrophied left calf and no hair on either lower extremity.

In addition to the April 2008 and November 2012 VA examinations, there are multiple VA treatment records noting the Veteran's lower extremity complaints.  These treatment records confirm the Veteran's complaints of pain, numbness, and tingling in his bilateral lower extremities.  Notably, the most recent electrodiagnostic testing, conducted in July 2006, showed only a sensory neuropathy in the lower extremities.  The treatment records do not provide any indication of other than sensory symptoms in the left lower extremity or in the right lower extremity prior to the November 2012 VA examination.

In addition to the medical evidence, the Board finds it significant that the Veteran himself has indicated that he believes his peripheral neuropathies are moderately severe.  See BVA hearing transcript, May 2012.  Further, he reported to a March 2007 VA examiner that he was able to walk one mile per day despite his lower extremity pain.  

The medical evidence of record does not indicate that the Veteran experiences more than a moderate degree of incomplete paralysis of the sciatic nerve in the left lower extremity at any time throughout the appeals period or in the right lower extremity prior to November 5, 2012.  His complaints are wholly sensory in nature for the left lower extremity and were wholly sensory in nature for the right lower extremity prior to the November 2012 VA examination.  As the Veteran's left lower extremity symptoms and right lower extremity symptoms prior to November 5, 2012 are no more than moderate and he is already being compensated at the moderate level, an increased rating is not warranted for peripheral neuropathy of the left lower extremity at any time or for peripheral neuropathy of the right lower extremity prior to November 5, 2012.  Further, the regulations require that when the involvement is wholly sensory in nature, the rating is limited to the mild, or at the most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2013).  The Veteran's currently assigned ratings reflect his level of symptomatology for these periods.  As such, an increased rating is also not warranted for the Veteran's service-connected peripheral neuropathy of the left lower extremity at any time or for the right lower extremity prior to November 5, 2012.

Although an increased rating is not warranted for the left lower extremity at any time or for the right lower extremity prior to November 5, 2012, the Board finds that the evidence does support an increased rating of 40 percent for the right lower extremity as of November 5, 2012.  Significantly, the November 5, 2012 VA examination showed other than sensory complaints, including decreased deep tendon reflexes and muscle atrophy of the right calf.  The Board finds that these additional symptoms warrant an increased rating of 40 percent as of the date of the November 2012 VA examination.  Although an increased rating of 40 percent is warranted as of November 5, 2012, there is no indication that a rating in excess of 40 percent is warranted.  Although the Veteran demonstrated some muscle atrophy, there is no indication of marked muscle atrophy and severe symptoms to warrant an even higher rating of 60 percent for this period.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the peripheral nerves, but finds that they are inapplicable in this case.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8520-8730 (2013).  The Veteran is specifically service connected for peripheral neuropathies affecting the sciatic nerve/lower extremities.  Other diagnostic codes are not relevant.  To the extent that the Veteran may be rated under an alternative peripheral nerve affecting the lower extremities, none of these diagnostic codes allow for more than a 20 percent rating for moderate incomplete paralysis or more than a 40 percent rating for moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2013).  As such, an increased rating cannot be granted under another diagnostic code.

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 20 and 40 percent disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted for any of these disabilities.  See Hart, supra.

Accordingly, the Board finds that the claims of entitlement to disability ratings in excess of 20 percent for peripheral neuropathy of the left lower extremity, in excess of 20 percent for peripheral neuropathy of the right lower extremity prior to November 5, 2012, and in excess of 40 percent for peripheral neuropathy of the right lower extremity as of November 5, 2012 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings, other than as granted herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry; that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected bilateral lower extremity neuropathies.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 20 and 40 percent disability ratings under Diagnostic Code 8620 require consideration for any symptoms resulting from the incomplete paralysis of the sciatic nerve, including numbness and pain.  Further, the Board must consider any additional symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  38 C.F.R. § 4.6 (2011).  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's lower extremity peripheral neuropathies present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.






      [Continued on Next Page]
ORDER

The application to reopen the claim of entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a left hand disability is denied.

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied prior to November 5, 2012.

Entitlement to a disability rating of 40 percent, but not higher, for peripheral neuropathy of the right lower extremity is granted from November 5, 2012 to the present, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


